IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0314
                               Filed June 3, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THOMAS ALLEN BIBLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Jeffrey A. Neary,

Judge.



      Thomas Bibler appeals his conviction for second-degree murder.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., Greer, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


GAMBLE, Senior Judge.

       Thomas Bibler appeals his conviction for second-degree murder following

a bench trial for the stabbing death of Shannon Bogh. On appeal, Bibler claims he

was entitled to judgment of acquittal because he was involuntarily intoxicated at

the time of the stabbing. We affirm.

I. Background Facts and Prior Proceedings

       On June 11, 2016, Bibler attended work as a cook at a local restaurant. The

restaurant was busy, the kitchen was hot, and the shift was tense. When he began

his shift, Bibler was upset over visitation issues he was having with his ex-wife.

Over the course of the shift, Bibler became upset with another employee at the

restaurant. Bibler had a knife in his pocket and asked the employee, “[W]here do

you want to feel the pain.” The knife had a brown or black handle with three metal

studs. It was not a kitchen knife. Bibler also stated, “[I]f anyone messes with me

tonight . . . .” Bibler left work early that night. But prior to leaving, Bibler took

Lithium, Zolpidem,1 and another unidentified medication.2          He went to his

apartment and called his son.

       Shannon was Tom Bibler’s sister. He had a warm relationship with her.

Shannon often helped Bibler with his problems. She acted as a go-between with

Bibler’s ex-wife concerning visitation.

       Bibler went to Shannon’s house that evening after talking with his son.

Shannon was in the yard watering flowers.         Shannon’s husband, Phil, came



1 Zolpidem is the generic form of Ambien, a prescription sleep aid. Bibler did not
have a current prescription for the medication.
2 Records indicate Bibler was also prescribed other medications.
                                          3


outside to get the mail and noticed Bibler talking to Shannon. Suddenly, Phil heard

Shannon exclaim, “Oh my god, what the fuck.”           Phil turned to see Shannon

clutching her chest. Phil observed Bibler making a motion with his hands like

folding a knife, but he did not see a knife in Bibler’s hands. Bibler walked away,

got in his truck, and left the home. Phil moved Shannon into the house. Phil’s

mother was inside.     When she asked what happened, Shannon said, “Tom

stabbed me.”

       Emergency services arrived at the home shortly thereafter. Shannon was

conscious when first responders arrived.         They administered first aid and

transported Shannon to the local hospital. Shannon was pronounced dead upon

arrival at the hospital. An autopsy later determined Shannon died by homicide as

a result of a stab wound to her chest.

       Officers went to Bibler’s apartment to execute a search warrant. They found

him asleep inside. Officers located several knives in the home, including one found

on his nightstand. The knife had a black handle with three metal studs. The blade

was wet with a drop of water, but its protective sheath was dry. However, no knife

was definitely identified as the knife used to stab Shannon. But investigators did

locate blood matching Shannon’s DNA on the driver’s side door near the power

window button in Bibler’s truck.

       The police arrested Bibler and booked him into the county jail.         Bibler

informed the jailer of his medications including Alloperionor, Lithium, Vyvanse, and

Respirdol. But Bibler did not tell the officer that he took Zolpidem or Ambien. Bibler

did not inform the officers of his medicated state. So he was never tested to

determine what substances were in his system at that evening.
                                          4


       Bibler was charged with first-degree murder, willful injury, and going armed

with intent. Bibler waived his right to trial by jury and the matter proceeded to a

bench trial. At trial, Bibler advanced two theories. First, he claimed Phil was the

killer not him. Second, he claimed diminished responsibility due to involuntary

intoxication. He argued his involuntary intoxication served as a complete defense.

       Accepting Bibler’s testimony that he took Zolpidem as true, the court found

       that Bibler did not act in a premeditated manner and that he lacked
       the specific intent to kill Shannon Bogh as a result of his use of a
       sleep aid (Zolpidem) in conjunction with an antidepressant which
       prevented him from being able to form the specific intent required to
       commit murder in the first degree.

So the court found him guilty of second-degree murder instead. But the court found

him not guilty of willful injury and going armed with intent because he was

incapable of forming specific intent due to his intoxication.

       Bibler appeals.

II. Scope and Standard of Review

       We review sufficiency-of-the-evidence challenges for correction of errors at

law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). “The district court’s

findings of guilt are binding on appeal if supported by substantial evidence.

Evidence is substantial if it would convince a rational trier of fact the defendant is

guilty beyond a reasonable doubt.” State v. Hearn, 797 N.W.2d 577, 579–80 (Iowa

2011) (quoting State v. Hanson, 750 N.W.2d 111, 112 (Iowa 2008)). We consider

the evidence “in the light most favorable to the trial court’s decision.” Id. at 580

(quoting State v. Taylor, 689 N.W.2d 116, 131 (Iowa 2004)). When considered as

a whole, the evidence—including legitimate inferences—must permit a reasonable

factfinder to conclude the defendant is guilty beyond a reasonable doubt. Id. If
                                            5


the evidence “merely raises suspicion, speculation, or conjecture” it is insufficient.
Id. (quoting State v. Casady, 491 N.W.2d 782, 787 (Iowa 1992)).

        “Likewise, our review of a statutory interpretation by the district court is for

the correction of errors at law. We are not bound by the district court’s application

of legal principles or conclusions of law.” State v. Schultz, 604 N.W.2d 60, 62

(Iowa 1999) (internal citations omitted).

III. Discussion

        Bibler claims he was entitled to judgment of acquittal because involuntary

intoxication, unlike voluntary intoxication, amounts to “a complete defense from

criminal liability.”

        Our supreme court has observed, “At common law, if involuntary

intoxication caused a defendant to become temporarily insane, the involuntary

intoxication was recognized as a complete defense to any criminal liability.” See

State v. Marin, 788 N.W.2d 833, 836 (Iowa 2010), overruled on other grounds by

Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 708 & n.3 (Iowa 2016). However, the

Marin court noted, we have never decided if a defendant can use involuntary

intoxication as a complete defense to his or her criminal liability. Id. at 837.

Ultimately, the court determined the appellant “did not preserve the issue as to

whether involuntary intoxication is a complete defense to any criminal liability.” Id.

at 838.

        In State v. Lucas, the defendant claimed someone “slipped him a mickey”

and he was not responsible for a murder due to involuntary intoxication. See 368
N.W.2d 124, 126 (Iowa 1985). And the State conceded Iowa Code section 701.5

(1982) “does not prohibit the use of temporary insanity by involuntary intoxication
                                         6

as a complete defense.” Id. at 128. But our supreme court found “little more than

a chain of wraithlike speculations, which neither separately nor together constitute

the substantial evidence necessary to warrant submission of the insanity

instruction to the jury” based on the defendant’s intoxication. Id. at 127–28.

       Following Marin and Lucas, Bibler argues it is an open question in Iowa

whether involuntary intoxication is a complete defense. See City of Minneapolis v.

Altimus, 238 N.W.2d 851, 857 (Minn. 1976) (recognizing involuntary intoxication

as a defense). However, contrary to its concession in Lucas, the State argues

Iowa Code section 701.5 (2016) supersedes the common law and treats

involuntary intoxication and voluntary intoxication in the same manner to render a

person incapable of forming specific intent but does not wholly excuse criminal

conduct.

       Bibler introduced substantial evidence supporting the defense of

intoxication. While he did not inform the booking officer that he had taken Zolpidem

and there was no toxicology study to determine what substances were present in

his system at the time of his arrest, Bibler testified he took Zolpidem and Lithium

along with another drug before he left the restaurant.

       During a competency examination, Bibler told a clinical psychologist,

Dr. Angela Stokes, Ph.D., that when he had a bad day, he took Zolpidem to calm

himself. He described June 11, 2016, as a bad day. He recalled leaving work

because it was a rough day, taking his medication, and heading home. He did

recall calling his son. He did not remember going to Shannon’s house. The next

thing he remembered was being awakened by police. In her report, Dr. Stokes

opined Bibler was suffering from an active mental disease or defect caused by
                                          7


involuntary intoxication and would not have been able to know or appreciate the

nature, quality, or wrongfulness of his conduct. At trial, Dr. Stokes testified Bibler

had no willful or malicious intent to commit any crime. She reviewed medical

journals, studies, and reports indicating that the use of Zolpidem and

antidepressants can cause amnesia or a high risk of amnesia.

       Dr. Stephen Waller, Associate Dean of Pharmacology at the University of

South Dakota testified to the following statements. Zolpidem can cause amnesia,

agitation, psychoses, aggression, adverse sleep-induced behaviors, and periods

of disinhibitions. If sleep does not promptly begin after taking Zolpidem, the risk of

negative side effects increases. The risk is greatest in the first ninety minutes after

taking Zolpidem. A person under the influence of Zolpidem may not understand

what they are doing and may make bad decisions. The use of Zolpidem with

antidepressants can cause hallucinations, intensify depression, and long-lasting

psychotic episodes.

       While we might reasonably question whether Bibler took Zolpidem as

prescribed and whether he had been advised of possible side effects, we conclude

the question of whether Bibler was voluntarily or involuntarily intoxicated is

immaterial.   While common law previously recognized a distinction between

voluntary and involuntary intoxication, our legislature codified the intoxication

defense in 1979 and eliminated any distinction.3 See Iowa Code § 701.5 (1979);


3   We acknowledge in State v. Hall our supreme court considered whether a
defendant’s intoxication was voluntary or involuntary when determining whether
the defendant was entitled to an insanity instruction and potentially a complete
defense. See 214 N.W.2d 205, 207–08 (Iowa 1974). But Hall was decided five
years prior to the legislature’s enactment of Iowa Code section 701.5. So it does
little to aide our analysis today.
                                          8
Houston v. State, No. 14-1632, 2015 WL 4632520, at *2 (Iowa Ct. App. Aug. 5,

2015) (recognizing Iowa Code section 701.5 (2011) does not distinguish between

voluntary and involuntary intoxication).      The statute remains unchanged in

substance. See State v. Guerrero Cordero, 861 N.W.2d 253, 260 n.4 (Iowa 2015)

(noting the only change to the statute changed “his or her” to “the person’s”),

abrogated on other grounds by Alcala, 880 N.W.2d at 708. And we apply the

statute as codified by our legislature instead of inconsistent prior common law.

See Iowa Code § 4.2 (2016) (“The rule of the common law, that statutes in

derogation thereof are to be strictly construed, has no application to this Code. Its

provisions and all proceedings under it shall be liberally construed with a view to

promote its objects and assist the parties in obtaining justice.”); Iowa Farm Bureau

Fed’n v. Envtl. Prot. Comm’n, 850 N.W.2d 403, 439 (Iowa 2014) (Waterman, J.,

concurring in part and dissenting in part) (citing to section 4.2 to demonstrate the

legislature overruled the rule of construction that statutes are presumed to not

repeal the common law).

       Specifically, Iowa Code section 701.5 provides:

       The fact that a person is under the influence of intoxicants or drugs
       neither excuses the person’s act nor aggravates the person’s guilt,
       but may be shown where it is relevant in proving the person’s specific
       intent or recklessness at the time of the person’s alleged criminal act
       or in proving any element of the public offense with which the person
       is charged.

       We apply our traditional tools of statutory interpretation to determine the

statute’s meaning.     “Our primary goal is to give effect to the intent of the

legislature.” Hearn, 797 N.W.2d at 583 (citation omitted). We first look to the

words used in the statute to discern the legislature’s intent. See id. (“That intent is
                                           9

evidenced by the words used in the statute.” (citation omitted)); McGill v. Fish, 790
N.W.2d 113, 118 (Iowa 2010) (noting “the statute in dispute is our starting point”).

When the language used is unambiguous, we look no further than the express

terms of the statute. Finders, 743 N.W.2d at 548. In fact, “[w]hen a statute is plain

and its meaning clear, [we] are not permitted to search for meaning beyond its

express terms.” Hearn, 797 N.W.2d at 583. And absent statutory definitions, “we

give words their ordinary meaning.” Id. While we recognize the rule of lenity

requires statutes establishing the scope of criminal liability be strictly construed in

favor of the defendant, the rule of lenity is only applicable when statutes are

ambiguous. Id. at 585.

       Here, the language of section 701.5 is clear and unambiguous. It provides

no distinction between persons voluntarily or involuntarily under the influence of

intoxicants. We will not reach beyond the legislature’s words to create our own

distinction when the legislature declined to do so. “Our legislature has spoken. It

has addressed the subject of intoxicants or drugs in Iowa Code section 701.5. It

has expressed the view that these agents are relevant to specific intent but do not

generally excuse the person’s acts.”            Houston, 2015 WL 4632520, at *3.

Therefore, contrary to Bibler’s assertion, his purported intoxication, involuntary or

not, does not provide him with a complete defense. Rather, it negates specific

intent just as the district court determined.

       We find no error in the district court’s refusal to recognize involuntary

intoxication as a complete defense to the charged offense. We find sufficient

evidence supports Bibler’s conviction for second-degree murder.

       AFFIRMED.